Case 1:21-cv-22829-DPG Document 4 Entered on FLSD Docket 08/10/2021 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION

 STERLING ROOK,

              Plaintiff,

 v.                                                    Case No.: 1:21-cv-22829

 ASSETCARE, LLC,

              Defendant.
                                            /

                           NOTICE OF PENDING SETTLEMENT

       Defendant, AssetCare, LLC, through undersigned counsel, hereby submits this

 Notice of Pending Settlement and states the parties, have reached a settlement regarding

 this case and are presently drafting, finalizing, and executing the formal settlement

 documents.   Upon full execution of the same, the parties will file the appropriate

 dismissal documents with the Court.

 Dated: August 10, 2021

                                         Respectfully submitted,

                                         /s/ Michael P. Schuette
                                         Michael P. Schuette, Esq.
                                         Florida Bar No. 0106181
                                         Dayle M. Van Hoose, Esq.
                                         Florida Bar No. 0016277
                                         SESSIONS, ISRAEL & SHARTLE
                                         3350 Buschwood Park Drive, Suite 195
                                         Tampa, Florida 33618
                                         Telephone: (813) 890-2460
                                         Facsimile: (877) 334-0661
                                         mschuette@sessions.legal
                                         dvanhoose@sessions.legal

                                        Page 1 of 2
Case 1:21-cv-22829-DPG Document 4 Entered on FLSD Docket 08/10/2021 Page 2 of 2




                                          Counsel for Defendant,
                                          AssetCare, LLC

                              CERTIFICATE OF SERVICE

       I certify that on this 10th day of August 2021, a copy of the foregoing was filed

 electronically via CM/ECF system. Notice of this filing will be sent to the parties of

 record by operation of the Court’s electronic filing system, including plaintiff’s counsel

 as described below.

                                   Jibrael S. Hindi, Esq.
                                 Thomas J. Patti, III, Esq.
                            The Law Offices of Jibrael S. Hindi
                              110 SE 6th Street, Suite 1744
                                Fort Lauderdale, FL 33301
                                 jibrael@jibraellaw.com
                                   tom@jibraellaw.com


                                          /s/ Michael P. Schuette
                                          Attorney




                                         Page 2 of 2
